Fullerton, J.
(dissenting) — I am unable to agree with the conclusion of the majority. I am of the opinion that the respondent is not entitled to recover the value of the net and also the value of its use during the fishing season subsequent to its taking. Aside from the highly speculative nature of the testimony on which the value of the use was predicated, this was not a case where such value was recoverable. It was the respondent’s duty to mitigate his damages. Fishing nets are things in common use. They are for sale in all of the principal marts of trade. The respondent need not, therefore, have been deprived of the right to fish during the season of which he complains, and he should not recover loss of profits as a measure of its use for that season. The error will be more apparent when it is remembered that the respondent could have maintained his action at any time within three years. *439On the theory of the majority, he could have as well recovered for three fishing seasons as one, and on the measure of damages allowed, his damages could exceed many times the value of the net.
The cases cited in support of the conclusion of the majority I shall not review. As I read them, they fall far short of supporting the conclusion reached.
The judgment entered should at least be modified.